   4:20-cr-03005-JMG-CRZ Doc # 37 Filed: 04/27/20 Page 1 of 1 - Page ID # 76



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:20-CR-3005

vs.
                                               MEMORANDUM AND ORDER
JULIO ORDONEZ DUARTE,

                   Defendant.

      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 33) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.

      IT IS ORDERED:

      1.    The Magistrate Judge's Findings and Recommendation on a Guilty
            Plea are adopted.
      2.    The defendant is found guilty. The plea is accepted. The Court
            finds that the plea of guilty is knowing, intelligent, and voluntary,
            and that a factual basis exists for the plea.
      3.    This case shall proceed to sentencing.

      Dated this 27th day of April, 2020.

                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
